 

Exhibit 10.1

 

Ronald Levi Employment Agreement

 

CONFIDENTIAL

 

 

EMPLOYMENT AGREEMENT

 

                                                This EMPLOYMENT AGREEMENT
(“Agreement”) is entered into as of                         , 2008, by and
between GFI Group Inc. (the “Company” or “GFI”), a Delaware Corporation, and
Ronald Levi, an individual (“Executive”).

 

                                                WHEREAS, Executive is currently
employed as the Chief Operating Officer (the “Chief Operating Officer”) of the
Company, based in New York;

 

                                                WHEREAS, each of the Executive
and the Company desire to enter into this Agreement to set out the terms and
conditions for the Executive following the Effective Date and to receive the
enhanced consideration set forth herein.

 

                                                NOW, THEREFORE, in consideration
of the mutual covenants and agreements set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties hereto agree as follows:

 


1.                                      NATURE OF EMPLOYMENT.


 


                                                (A)           THE COMPANY HEREBY
AGREES TO CONTINUE TO EMPLOY EXECUTIVE AS A FULL-TIME EMPLOYEE IN THE POSITION
OF CHIEF OPERATING OFFICER, OR IN SUCH OTHER SENIOR EXECUTIVE POSITION AS
REASONABLY DETERMINED BY THE PRESIDENT OF THE COMPANY (THE “PRESIDENT”) AND
EXECUTIVE ACCEPTS SUCH CONTINUED EMPLOYMENT, ON THE TERMS AND CONDITIONS SET
FORTH IN THIS AGREEMENT, FOR THE TERM OF THIS AGREEMENT (AS DEFINED IN SECTION 2
BELOW).  THROUGHOUT THE TERM, EXECUTIVE WILL REPORT DIRECTLY TO THE PRESIDENT OR
SUCH OTHER SENIOR OFFICER(S) OF THE COMPANY AS DESIGNATED BY THE PRESIDENT, AND
WILL PERFORM AND DISCHARGE WELL AND FAITHFULLY SUCH DUTIES AND FUNCTIONS
CONSISTENT WITH HIS POSITION AS MAY BE ASSIGNED TO HIM FROM TIME TO TIME BY THE
PRESIDENT IN HIS DISCRETION IN CONNECTION WITH THE CONDUCT OF THE COMPANY’S
BUSINESS, INCLUDING WITH RESPECT TO ANY BUSINESS CONDUCTED BY ANY AFFILIATE OF
THE COMPANY (INCLUDING ANY SUBSIDIARIES, PARENTS, OR OTHER ENTERPRISES UNDER
COMMON OWNERSHIP OR CONTROL WITH THE COMPANY) (EACH A “RELATED ENTITY”). 
EMPLOYEE ACKNOWLEDGES THAT HE HAS NO ENTITLEMENT OR RIGHT TO ANY SPECIFIC TITLE
OR ROLE.  IF EXECUTIVE IS ELECTED OR APPOINTED AN OFFICER OR DIRECTOR OF THE
COMPANY, OR ANY OTHER RELATED ENTITY, DURING THE PERIOD OF EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY, EXECUTIVE WILL SERVE IN SUCH CAPACITY WITHOUT
ADDITIONAL COMPENSATION.


 


                                                (B)           DURING THE PERIOD
OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, EXECUTIVE:  (I) WILL DEVOTE 100% OF
HIS EMPLOYMENT ENERGIES, INTERESTS, ABILITIES AND TIME TO THE PERFORMANCE OF HIS
DUTIES AND SHALL NOT, WITHOUT THE WRITTEN CONSENT OF THE PRESIDENT, RENDER TO
OTHERS ANY SERVICE OF ANY KIND FOR COMPENSATION; (II) WILL NOT RENDER SERVICES
TO ANY BUSINESS ACTIVITY THAT IS DIRECTLY OR INDIRECTLY COMPETITIVE WITH ANY
BUSINESS CONDUCTED BY THE COMPANY OR ANY RELATED ENTITY; (III) WILL OBSERVE AND
CARRY OUT SUCH REASONABLE RULES, REGULATIONS, POLICIES, DIRECTIONS AND
RESTRICTIONS AS MAY BE ESTABLISHED FROM TIME TO TIME BY THE BOARD OF DIRECTORS
OF THE COMPANY (THE “BOARD”) OR THE BOARD OF DIRECTORS OF ANY RELATED ENTITY,
INCLUDING BUT NOT LIMITED TO THE PUBLISHED STANDARD POLICIES, PRACTICES AND
PROCEDURES OF THE COMPANY AS IN EFFECT FROM TIME TO TIME AS APPLIED TO OTHER
SENIOR EXECUTIVES OF THE COMPANY; AND (IV) DO SUCH REASONABLE TRAVELING




 


 

--------------------------------------------------------------------------------



 


 


ON A GLOBAL BASIS AS MAY BE REQUIRED IN CONNECTION WITH THE PERFORMANCE OF SUCH
DUTIES AND RESPONSIBILITIES CONSISTENT WITH SUCH TRAVELING REQUIREMENTS PRIOR TO
THE EXECUTION OF THIS AGREEMENT.


 


                                                (C)           EXECUTIVE MAY
SERVE ON CORPORATE, CIVIC AND/OR CHARITABLE BOARDS WITH THE CONSENT OF THE
PRESIDENT, PROVIDED THAT THE PRESIDENT MAY REQUIRE EXECUTIVE TO RESIGN ANY OR
ALL SUCH BOARD SEATS IF HE REASONABLY BELIEVES SUCH BOARD PARTICIPATION
CONFLICTS WITH EXECUTIVE’S ROLE WITH THE COMPANY OR IS OTHERWISE TOO
TIME-CONSUMING OR DISTRACTING TO EXECUTIVE.


 


                                                (D)           EXECUTIVE’S NORMAL
PLACE OF WORK WILL BE AT THE COMPANY’S PRIMARY OFFICE IN THE NEW YORK
METROPOLITAN AREA UNLESS OTHERWISE AGREED IN WRITING BETWEEN THE PARTIES.


 


                                                (E)           EXECUTIVE
ACKNOWLEDGES THAT THIS AGREEMENT CONTAINS NON-COMPETITION AND NON-DISCLOSURE OF
PROPRIETARY INFORMATION PROVISIONS, AND EXECUTIVE AGREES TO COMPLY WITH THESE
PROVISIONS.  EXECUTIVE UNDERSTANDS THAT ENTERING INTO AND COMPLYING WITH THESE
PROVISIONS IS A CONDITION TO EXECUTIVE’S CONTINUED EMPLOYMENT AND THAT FAILURE
TO COMPLY WITH THE TERMS AND CONDITIONS OF THESE PROVISIONS MAY RESULT IN
TERMINATION “FOR CAUSE” UNDER THIS AGREEMENT AND IN OTHER DAMAGES TO THE
COMPANY.


 


2.                                      TERM OF EMPLOYMENT.


 

                                                Subject to earlier termination
in accordance with the terms hereof, the term of this Agreement shall commence
on August 1, 2008 (the “Effective Date”) and shall continue through July 31,
2010; provided, however, that Executive’s employment by the Company will
automatically be extended by twelve (12) additional months on August 1, 2010 and
on each subsequent August 1, unless either party provides written notice to the
other party no less than ninety (90) days prior to such August 1 of its
intention not to extend the term of Executive’s employment (a “Notice of
Non-Renewal”).  The period from the Effective Date until the later of July 31,
2010 or the end of any subsequent extension of Executive’s employment pursuant
to this Section 2, unless earlier terminated as provided herein, shall be
referred to as the “Term”.   With the agreement of the Company, the Executive
may continue employment with the Company following the expiration of the Term. 
In such case, however, Executive shall have no right to and acknowledges no
expectation of continued employment by the Company in the absence of a further
agreement setting forth the terms of such employment.  The terms and conditions
of this Agreement, except for the provisions in Section 4 below which survive
termination of this Agreement, shall no longer apply and Executive’s employment
shall be governed by the Company’s policies then in effect.

 


3.                                      COMPENSATION AND BENEFITS.


 

                                                For the full and faithful
performance of the services to be rendered by Executive and in consideration of
Executive’s obligations under this Agreement, provided Executive is not in
breach of this Agreement, the Company shall pay to Executive and Executive shall
be entitled to receive:

 


                                                (A)           BASE
COMPENSATION.  AS COMPENSATION FOR HIS SERVICES TO BE RENDERED HEREUNDER, THE
COMPANY SHALL PAY TO EXECUTIVE A BASE SALARY AT THE RATE OF $600,000 PER ANNUM
(THE “BASE SALARY”), WHICH SHALL BE PAYABLE IN PERIODIC INSTALLMENTS IN
ACCORDANCE WITH THE STANDARD PAYROLL




 


 


2

--------------------------------------------------------------------------------



 


 


PRACTICES OF THE COMPANY IN EFFECT FROM TIME TO TIME.   DURING THE TERM,
EXECUTIVE’S BASE SALARY SHALL BE REVIEWED AT LEAST ANNUALLY BY THE COMPANY AND
MAY BE INCREASED (BUT NOT DECREASED) FROM TIME TO TIME AS SHALL BE DETERMINED IN
THE SOLE DISCRETION OF THE COMPANY.


 


                                                (B)           DISCRETIONARY
BONUS.  THE COMPANY MAY PAY EXECUTIVE A DISCRETIONARY BONUS, IN SUCH AN AMOUNT,
ON SUCH TERMS AND AT SUCH TIME AS MAY BE DETERMINED BY THE COMPANY IN ITS SOLE
AND ABSOLUTE DISCRETION (“DISCRETIONARY BONUS”), IT BEING SPECIFICALLY
UNDERSTOOD THAT THE DISCRETIONARY BONUS MAY BE PAID IN ANY COMBINATION OF CASH,
RESTRICTED STOCK UNITS (“RSUS”) AND/OR OTHER FORMS OF GFI OR SUCCESSOR COMPANY
EQUITY. THE DETERMINATION OF THE AMOUNT OF THE DISCRETIONARY BONUS SHALL BE MADE
BY THE COMPENSATION COMMITTEE OF THE BOARD (THE “COMMITTEE”) AS REQUIRED BY
APPLICABLE LAW.


 


                                                (C)           RESTRICTED STOCK
GRANT.    GFI GROUP INC. WILL ISSUE EXECUTIVE A NUMBER OF RESTRICTED STOCK UNITS
(THE “SIGN-ON RESTRICTED STOCK UNIT GRANT”) EQUAL TO $2,500,000, CALCULABLE IN
ACCORDANCE WITH GFI’S WRITTEN EQUITY GRANT POLICY IN EFFECT FROM TIME TO TIME. 
THE DATE OF GRANT SHALL BE DETERMINED BY THE COMPENSATION COMMITTEE OF GFI GROUP
INC.’S BOARD OF DIRECTORS IN THEIR SOLE DISCRETION BUT IN NO EVENT LATER THAN
SIXTY (60) DAYS AFTER BOTH PARTIES’ EXECUTION OF THIS AGREEMENT.  SUCH SIGN-ON
RESTRICTED STOCK UNIT GRANT SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF A
SEPARATE GRANT AGREEMENT AND THE GFI GROUP INC. 2008 EQUITY INCENTIVE PLAN (THE
“PLAN”).  SUBJECT TO THE RESTRICTIONS AND CONDITIONS TO BE SET FORTH IN THE
GRANT AGREEMENT, ONE-THIRD OF THE UNITS OF THE SIGN-ON RESTRICTED STOCK UNIT
GRANT SHALL BECOME UNRESTRICTED AND VEST ON EACH OF THE FIRST, SECOND AND THIRD
ANNIVERSARIES OF THE GRANT PROVIDED EXECUTIVE REMAINS EMPLOYED BY GFI, SUBJECT
TO THE PROVISIONS OF SECTION 5 BELOW.


 

                                               
(d)                                 Guaranteed Compensation.    The aggregate
gross compensation paid to Executive, including but not limited to Base Salary,
Discretionary Bonus and grant date value of any equity or similar grants (but
excluding the Sign-On Restricted Stock Unit Grant and the payments provided for
in Section 3(e) below), shall not be less than $2,700,000 during each twelve
month period of the Term ending on July 31st of each year (the “Guarantee”),
provided Executive has not resigned in breach of this Agreement or been
terminated for Cause on each applicable July 31st.


 


                                                (E)           FRINGE BENEFITS. 
DURING THE TERM, THE COMPANY SHALL ALSO MAKE AVAILABLE TO EXECUTIVE SUCH
BENEFITS AND PERQUISITES AS ARE GENERALLY PROVIDED BY THE COMPANY TO ITS
EXECUTIVES AT EXECUTIVE’S LEVEL OF RESPONSIBILITY, PROVIDED, HOWEVER, THAT
NOTHING HEREIN CONTAINED SHALL BE DEEMED TO REQUIRE THE COMPANY TO ADOPT,
MAINTAIN OR CONTINUE IN EFFECT ANY PARTICULAR PLAN OR POLICY.  EXECUTIVE SHALL
FURTHER BE ENTITLED TO PAID VACATION, HOLIDAYS, PERSONAL DAYS AND SICK DAYS IN
ACCORDANCE WITH THE COMPANY’S STANDARD POLICIES AND PROCEDURES IN EFFECT FROM
TIME TO TIME; PROVIDED, HOWEVER, EXECUTIVE SHALL BE ENTITLED TO FIVE WEEKS OF
VACATION PER YEAR.  DURING THE TERM AND WHILE EXECUTIVE IS BASED IN NEW YORK,
THE COMPANY SHALL PAY FOR OR REIMBURSE EXECUTIVE FOR THE COSTS OF AN APARTMENT
LEASE IN NEW YORK CITY AND FOR THE SCHOOLING COSTS FOR EXECUTIVE’S MINOR
CHILDREN, BUT EXECUTIVE SHALL BE SOLELY RESPONSIBLE FOR THE TAX IMPACT OF SUCH
PAYMENTS.  NOTWITHSTANDING ANYTHING ELSE CONTAINED HEREIN, THE COMPANY SHALL NOT
HAVE TO PAY FOR OR REIMBURSE EXECUTIVE FOR ANY HOUSING OR SCHOOLING COSTS
DESCRIBED IN THIS SECTION 3(D) IN EXCESS OF $425,000 IN ANY TWELVE MONTH PERIOD
OF THE TERM.


 


 


 


 


3

--------------------------------------------------------------------------------



 


 


                                                (F)           
EXPENSES.              DURING THE TERM, THE COMPANY SHALL REIMBURSE EXECUTIVE IN
ACCORDANCE WITH APPLICABLE COMPANY POLICY IN EFFECT FROM TIME TO TIME, FOR
NORMAL, REASONABLE AND APPROVED OUT-OF-POCKET BUSINESS EXPENSES INCURRED BY
EXECUTIVE IN CONNECTION WITH THE PERFORMANCE OF HIS DUTIES AND RESPONSIBILITIES
HEREUNDER; PROVIDED THAT EXECUTIVE SUBMITS DOCUMENTATION REASONABLY REQUIRED BY
COMPANY EXPENSE REIMBURSEMENT POLICIES AND PROCEDURES IN EFFECT AND AS AMENDED
FROM TIME TO TIME.


 


                                                (G)           WITHHOLDING.  ALL
AMOUNTS OF COMPENSATION PAYABLE TO EXECUTIVE HEREUNDER SHALL BE SUBJECT TO, AND
PAID AFTER REDUCTION FOR, ANY AND ALL REQUIRED DEDUCTIONS OR WITHHOLDINGS FOR
FEDERAL, STATE, LOCAL AND FOREIGN INCOME TAX WITHHOLDING, SOCIAL SECURITY,
MEDICARE, UNEMPLOYMENT OR OTHER SIMILAR GOVERNMENT BENEFIT OR INSURANCE
CONTRIBUTIONS, AND ANY OTHER DEDUCTIONS OR WITHHOLDINGS REQUIRED BY LAW OR
AUTHORIZED BY EXECUTIVE.


 


4.                                      SPECIAL COVENANTS.


 


                                                (A)              NONDISCLOSURE
OF CONFIDENTIAL AND PROPRIETARY INFORMATION.


 


                                                                                                       
(I)                                    EXECUTIVE ACKNOWLEDGES THAT BEFORE AND
DURING THE TERM, EXECUTIVE HAS HAD AND WILL HAVE ACCESS TO AND POSSESSION OF
TRADE SECRETS, CONFIDENTIAL INFORMATION AND/OR PROPRIETARY INFORMATION
(COLLECTIVELY, AND AS DEFINED MORE EXTENSIVELY BELOW, “CONFIDENTIAL
INFORMATION”) OF THE COMPANY AND ITS RELATED ENTITIES AND THEIR RESPECTIVE
CLIENTS.  EXECUTIVE RECOGNIZES AND ACKNOWLEDGES THAT THIS CONFIDENTIAL
INFORMATION IS VALUABLE, SPECIAL AND UNIQUE TO THE BUSINESS OF THE COMPANY AND
EACH RELATED ENTITY, AND THAT ACCESS TO AND KNOWLEDGE THEREOF ARE ESSENTIAL TO
THE PERFORMANCE OF EXECUTIVE’S DUTIES TO THE COMPANY AND TO EACH RELATED ENTITY,
IF APPLICABLE.  DURING THE TIME THAT EXECUTIVE IS AN EMPLOYEE OF THE COMPANY AND
FOR THREE YEARS THEREAFTER, EXECUTIVE WILL KEEP SECRET AND WILL NOT USE OR
DISCLOSE ANY CONFIDENTIAL INFORMATION TO ANY PERSON OR ENTITY, IN ANY FASHION OR
FOR ANY PURPOSE WHATSOEVER, EXCEPT AT THE REQUEST OF THE COMPANY OR AS MAY BE
REQUIRED BY APPLICABLE LAW.


 


                                                                                                       
(II)                                 THE TERM “CONFIDENTIAL INFORMATION”,
INCLUDES, BUT IS NOT LIMITED TO, INFORMATION WRITTEN, IN DIGITAL FORM, IN
GRAPHIC FORM, ELECTRONICALLY STORED, ORALLY TRANSMITTED OR MEMORIZED CONCERNING
OR RELATING TO THE COMPANY OR ANY OF ITS RELATED ENTITIES, INCLUDING ALL
FINANCIAL DATA RELATING TO THE BUSINESS OF GFI AND/OR ANY OF ITS RELATED
ENTITIES, LINES OF CREDIT OR DEBT OBLIGATIONS, CUSTOMER PRICING INFORMATION,
PERSONAL AND CONTRACT INFORMATION ABOUT OR RELATING TO GFI EMPLOYEES, OR TRADERS
AND OTHER DEALER REPRESENTATIVES, PROFIT AND LOSS STATEMENTS OR INFORMATION,
BROKER, DESK OR COMPANY PRODUCTIVITY DATA, FINANCIAL MODELS, COMPUTER SOFTWARE
PROGRAMS, SOURCE AND OTHER CODES, INFORMATION ABOUT DIRECT COMMUNICATION LINES,
ELECTRONIC AND VOICE TRADING SYSTEMS AND SCREEN SYSTEMS, ALL INFORMATION ABOUT
THE COMPANY’S OR ANY OF ITS RELATED ENTITIES’ BUSINESS PROSPECTS, STRATEGIES AND
OPPORTUNITIES, AND ALL OTHER INFORMATION ABOUT OR GAINED FROM ANY CUSTOMER TO
THE COMPANY OR TO ANY RELATED ENTITY PROVIDING SERVICES DURING EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY AND ALL INFORMATION


 


 


 


 


4

--------------------------------------------------------------------------------



 


 


REASONABLY DETERMINED BY THE COMPANY TO BE PROPRIETARY OR CONFIDENTIAL. 
NOTWITHSTANDING THE FOREGOING, THIS CLAUSE SHALL NOT APPLY (I) TO ANY DISCLOSURE
OF CONFIDENTIAL INFORMATION REQUIRED BY LAW OR BY ANY COURT, ARBITRATOR,
MEDIATOR OR ADMINISTRATIVE OR LEGISLATIVE BODY (INCLUDING ANY COMMITTEE THEREOF)
WITH ACTUAL OR APPARENT JURISDICTION TO ORDER THE EXECUTIVE TO DISCLOSE OR MAKE
ACCESSIBLE, (II) TO THE EXTENT REQUIRED IN CONNECTION WITH ANY OTHER LITIGATION,
ARBITRATION OR MEDIATION INVOLVING THIS AGREEMENT, INCLUDING, BUT NOT LIMITED
TO, THE ENFORCEMENT OF THIS AGREEMENT, (III) AS TO CONFIDENTIAL INFORMATION THAT
IS OR BECOMES GENERALLY KNOWN TO THE PUBLIC OR WITHIN THE RELEVANT TRADE OR
INDUSTRY OTHER THAN DUE TO THE EXECUTIVE’S VIOLATION OF SECTION 4(A)(I); OR
(IV) INFORMATION DISCLOSED TO EXECUTIVE IN GOOD FAITH BY A THIRD PERSON WHO, TO
THE BEST OF EXECUTIVE’S KNOWLEDGE, WAS LEGALLY ENTITLED TO DISCLOSE SUCH
INFORMATION.


 


                                                                                                       
(III)                             EXECUTIVE FURTHER RECOGNIZES THAT GFI AND
CERTAIN RELATED ENTITIES HAVE RECEIVED AND IN THE FUTURE WILL RECEIVE FROM THIRD
PARTIES CONFIDENTIAL OR PROPRIETARY INFORMATION (“THIRD PARTY INFORMATION”)
SUBJECT TO A DUTY ON THEIR PART TO MAINTAIN THE CONFIDENTIALITY OF SUCH
INFORMATION AND TO USE IT ONLY FOR CERTAIN LIMITED PURPOSES.  EXECUTIVE WILL
HOLD THIRD PARTY INFORMATION IN THE STRICTEST CONFIDENCE AND WILL NOT DISCLOSE
TO ANYONE (OTHER THAN COMPANY PERSONNEL WHO NEED TO KNOW SUCH INFORMATION IN
CONNECTION WITH THEIR WORK FOR GFI) OR USE, EXCEPT IN CONNECTION WITH WORK FOR
GFI, THIRD PARTY INFORMATION UNLESS EXPRESSLY AUTHORIZED BY GFI IN WRITING OR AS
MAY BE REQUIRED BY APPLICABLE LAW.


 


                                                                                                       
(IV)                            ALL CONFIDENTIAL INFORMATION, PROPRIETARY AND/OR
CONFIDENTIAL FILES AND RECORDS ARE AND AT ALL TIMES SHALL REMAIN THE EXCLUSIVE
PROPERTY OF THE COMPANY.  EXECUTIVE AGREES TO STORE AND MAINTAIN ALL
CONFIDENTIAL INFORMATION IN A SECURE PLACE.  EXECUTIVE AGREES TO MAKE NO USE OF
ANY CONFIDENTIAL INFORMATION ON HIS OWN BEHALF OR ON BEHALF OF ANY OTHER PERSON
OR ENTITY OTHER THAN THE COMPANY. EXECUTIVE FURTHER AGREES THAT ANY PROPERTY
SITUATED ON THE COMPANY’S PREMISES AND OWNED BY THE COMPANY, INCLUDING COMPUTER
DISKS AND OTHER DIGITAL, ANALOG OR HARD COPY STORAGE MEDIA, FILING CABINETS,
OFFICES, LOCKERS, DESKS OR OTHER WORK AREAS, IS SUBJECT TO INSPECTION BY COMPANY
PERSONNEL AT ANY TIME WITH OR WITHOUT NOTICE.  WHEN EXECUTIVE LEAVES THE EMPLOY
OF THE COMPANY, EXECUTIVE WILL DELIVER TO THE COMPANY (AND WILL NOT KEEP IN HIS
POSSESSION, RECREATE OR DELIVER TO ANYONE ELSE) ANY AND ALL DEVICES, RECORDS,
RECORDINGS, DATA, NOTES, REPORTS, PROPOSALS, LISTS, CORRESPONDENCE,
SPECIFICATIONS, DRAWINGS, BLUEPRINTS, SKETCHES, MATERIALS, COMPUTER MATERIALS,
EQUIPMENT, OTHER DOCUMENTS OR PROPERTY, TOGETHER WITH ALL COPIES THEREOF (IN
WHATEVER MEDIUM RECORDED), BELONGING TO THE COMPANY, ANY RELATED ENTITY OR THEIR
SUCCESSORS OR ASSIGNS.


 


 


 


5

--------------------------------------------------------------------------------



 


 


                                               
(B)                                 ASSIGNMENT OF INVENTIONS AND INTELLECTUAL
PROPERTY.


 


                                                                                               
(I)                                           THE TERM “PROPRIETARY RIGHTS”
MEANS ALL TRADE SECRETS, TRADEMARKS, SERVICE MARKS, PATENTS, COPYRIGHTS, MASK
WORKS AND OTHER INTELLECTUAL PROPERTY RIGHTS THROUGHOUT THE WORLD.  THE TERM
“INVENTIONS” MEANS ALL INVENTIONS, IDEAS, PROCESSES, FORMULAS, SOURCE AND OBJECT
CODES, DATA, PROGRAMS, TECHNOLOGY, WRITINGS, SOFTWARE PROGRAMS, OTHER WORKS OF
AUTHORSHIP, KNOW-HOW, DISCOVERIES, DEVELOPMENTS, DESIGNS, SCHEMATICS, MANUALS,
DRAWINGS, TECHNIQUES, EMPLOYEE SUGGESTIONS, DEVELOPMENT TOOLS, COMPUTER
PRINTOUTS, OR ANY CLAIM OF RIGHTS (OR ANY RELATED IMPROVEMENTS OR MODIFICATIONS
TO THE FOREGOING).


 


                                                                                               
(II)                                        SUBJECT TO SECTIONS 4(B)(III) AND
4(B)(IV), EXECUTIVE HEREBY ASSIGNS AND AGREES TO ASSIGN IN THE FUTURE (WHEN ANY
SUCH INVENTION OR PROPRIETARY RIGHT IS FIRST REDUCED TO PRACTICE OR FIRST FIXED
IN A TANGIBLE MEDIUM, AS APPLICABLE) TO THE COMPANY ALL RIGHT, TITLE AND
INTEREST IN AND TO ANY AND ALL INVENTIONS (AND ALL PROPRIETARY RIGHTS WITH
RESPECT THERETO) WHETHER OR NOT PATENTABLE OR REGISTRABLE UNDER COPYRIGHT OR
SIMILAR STATUTES, MADE OR CONCEIVED OR REDUCED TO PRACTICE OR LEARNED BY
EXECUTIVE, EITHER ALONE OR JOINTLY WITH OTHERS, DURING OR AT ANY TIME AFTER THE
PERIOD OF EMPLOYMENT WITH THE COMPANY, WHICH (A) RELATE TO METHODS, DESIGNS,
BROKERAGE OR OTHER PRODUCTS, TRADING SYSTEMS AND SCREENS OR ANY OTHER PROCESSES
WHICH RELATE TO OR PERTAIN TO THE ACTUAL OR ANTICIPATED BUSINESS, FUNCTIONS,
OPERATIONS, RESEARCH OR DEVELOPMENT OF THE COMPANY, (B) ARISE (WHOLLY OR PARTLY)
FROM EXECUTIVE’S EFFORTS DURING ANY TIME THAT EXECUTIVE IS EMPLOYED BY THE
COMPANY OR UTILIZING ANY PHYSICAL OR INTELLECTUAL PROPERTY OWNED BY THE COMPANY,
OR ANY RELATED ENTITY, OR (C) IS BASED ON ANY INFORMATION OR KNOWLEDGE GAINED BY
EXECUTIVE THROUGH HIS EMPLOYMENT WITH THE COMPANY.  INVENTIONS ASSIGNED TO THE
COMPANY, OR TO A THIRD PARTY AS DIRECTED BY THE COMPANY PURSUANT TO THIS
SECTION, ARE HEREINAFTER REFERRED TO AS “COMPANY INVENTIONS.”


 


                                                                                               
(III)                                     DURING EXECUTIVE’S PERIOD OF
EMPLOYMENT, AND FOR TWELVE (12) MONTHS THEREAFTER, EXECUTIVE WILL PROMPTLY
DISCLOSE TO THE COMPANY, FULLY AND IN WRITING, ALL COMPANY INVENTIONS AUTHORED,
CONCEIVED OR REDUCED TO PRACTICE BY EXECUTIVE, EITHER ALONE OR JOINTLY WITH
OTHERS.  IN ADDITION, EXECUTIVE WILL PROMPTLY DISCLOSE TO THE COMPANY ALL PATENT
APPLICATIONS FILED BY EXECUTIVE OR ON HIS BEHALF WITHIN TWELVE (12) MONTHS AFTER
TERMINATION OF EMPLOYMENT.


 


                                                                                               
(IV)                                    EXECUTIVE ALSO AGREES TO ASSIGN ALL
RIGHT, TITLE AND INTEREST IN AND TO ANY PARTICULAR COMPANY INVENTION TO A THIRD
PARTY AS DIRECTED BY THE COMPANY.


 


                                                                                               
(V)                                       EXECUTIVE ACKNOWLEDGES THAT ALL
ORIGINAL WORKS OF AUTHORSHIP WHICH ARE MADE BY EXECUTIVE (SOLELY OR JOINTLY WITH
OTHERS) WITHIN THE SCOPE OF EMPLOYMENT AND WHICH MAY BE PROTECTED BY COPYRIGHT
ARE “WORKS MADE FOR HIRE”, PURSUANT TO UNITED STATES COPYRIGHT ACT (17 U.S.C.
SECTION 101) AND ARE THE PROPERTY OF THE COMPANY OR ANY RELATED ENTITY, AS
APPLICABLE, WITHOUT LIMITATION WHICH SHALL OWN ALL RIGHTS OF COPYRIGHT THEREIN
INCLUDING


 


 


 


 


 


6

--------------------------------------------------------------------------------



 


 


THE SOLE AND EXCLUSIVE RIGHT TO REPRODUCE SUCH WORKS IN MULTIPLE COPIES OF
DISTRIBUTION OR SALE TO THE PUBLIC AND TO CREATE AND EXPLOIT DERIVATIVE WORKS
BASED THEREON.


 


                                                                                               
(VI)                                      EXECUTIVE WILL EXECUTE, VERIFY AND
DELIVER ASSIGNMENTS OF SUCH PROPRIETARY RIGHTS TO THE COMPANY OR ITS DESIGNEE. 
EXECUTIVE’S OBLIGATION TO ASSIST THE COMPANY WITH RESPECT TO PROPRIETARY RIGHTS
RELATING TO SUCH COMPANY INVENTIONS IN ANY AND ALL COUNTRIES WILL CONTINUE
BEYOND THE TERMINATION OF EMPLOYMENT AND THE COMPANY WILL PROVIDE COMPENSATION
AT A REASONABLE RATE AFTER TERMINATION FOR THE TIME ACTUALLY SPENT BY EXECUTIVE
AT THE COMPANY’S REQUEST ON SUCH ASSISTANCE.


 


                                               
(C)                                  NO INDUCEMENT OR EMPLOYMENT OF OTHER
EMPLOYEES.


 


                                                                                               
(I)                                             DURING EXECUTIVE’S PERIOD OF
EMPLOYMENT, EXECUTIVE WILL NOT, DIRECTLY OR INDIRECTLY ON HIS OWN ACCOUNT OR ON
BEHALF OF OR IN CONJUNCTION WITH ANY OTHER PERSON, BUSINESS OR ENTITY, SOLICIT
THE EMPLOYMENT OF ANY EMPLOYEE OF, OR ANY INDEPENDENT CONTRACTOR PERFORMING
SERVICES FOR, THE COMPANY OR ANY OF ITS RELATED ENTITIES, OR INDUCE OR ENTICE
AWAY ANY SUCH EMPLOYEE OR INDEPENDENT CONTRACTOR, OR OTHERWISE ENCOURAGE ANY
SUCH EMPLOYEE OR INDEPENDENT CONTRACTOR TO LEAVE THE EMPLOY OF, OR TO CEASE
RENDERING SERVICES TO, THE COMPANY OR ANY OF ITS RELATED ENTITIES.


 


                                                                                               
(II)                                          DURING THE TWELVE (12) MONTH
PERIOD AFTER THE DATE (“TERMINATION DATE”) ON WHICH EXECUTIVE’S EMPLOYMENT
TERMINATES FOR ANY REASON (WHETHER LAWFULLY OR OTHERWISE) (THE “PERIOD OF
RESTRICTION”), EXECUTIVE WILL NOT, DIRECTLY OR INDIRECTLY ON HIS OWN ACCOUNT OR
ON BEHALF OF OR IN CONJUNCTION WITH ANY OTHER PERSON, BUSINESS OR ENTITY:


 

                                                                                                                                                       
(A)                      SOLICIT THE EMPLOYMENT OF ANY EMPLOYEE OF, OR ANY
INDEPENDENT CONTRACTOR PERFORMING SERVICES FOR, THE COMPANY OR ANY OF ITS
RELATED ENTITIES WHO WAS EMPLOYED OR PROVIDED SERVICES ON THE TERMINATION DATE
OR AT ANY TIME DURING THE THREE MONTHS IMMEDIATELY PRECEDING THE TERMINATION
DATE IN A MANAGERIAL, EXECUTIVE OR BROKING ROLE, OR IN A TECHNOLOGY, DEVELOPMENT
OR SALES ROLE, AND WHO EARNED MORE THAN US$60,000 (OR LOCAL EQUIVALENT) ON AN
ANNUAL BASIS, AND WITH WHOM EXECUTIVE HAD MATERIAL DEALINGS DURING THE COURSE OF
HIS EMPLOYMENT AT ANY TIME DURING THE TWELVE (12) MONTH PERIOD (“RELEVANT
PERIOD”) IMMEDIATELY PRECEDING THE TERMINATION DATE (“KEY PERSON”);

 

                                                                                                                                                       
(B)                        INDUCE OR ENTICE ANY KEY PERSON AWAY FROM, OR ATTEMPT
TO INDUCE OR ENTICE ANY KEY PERSON AWAY FROM, OR OTHERWISE ENCOURAGE ANY KEY
PERSON TO LEAVE THE EMPLOY OF, OR TO CEASE RENDERING SERVICES TO, THE COMPANY OR
ANY OF ITS RELATED ENTITIES (WHETHER OR NOT THIS WOULD BE A BREACH OF CONTRACT
BY THE KEY PERSON).

 

 

 

 

7

--------------------------------------------------------------------------------


 

 


                                                                                               
(III)                                       DURING THE PERIOD OF RESTRICTION,
EXECUTIVE WILL NOT, DIRECTLY OR INDIRECTLY ON HIS OWN ACCOUNT OR ON BEHALF OF OR
IN CONJUNCTION WITH ANY OTHER PERSON, BUSINESS OR ENTITY, FOR THE PURPOSES OF
ANY BUSINESS CARRIED ON IN COMPETITION WITH THE COMPANY OR ANY RELATED ENTITY:


 

                                                                                                                                                       
(A)                      EMPLOY, ENGAGE OR RETAIN THE SERVICES OF ANY KEY
PERSON; OR

 

                                                                                                                                                       
(B)                        ASSIST ANY PERSON, BUSINESS OR ENTITY TO EMPLOY,
ENGAGE OR RETAIN THE SERVICES OF, OR ATTEMPT TO AFFILIATE FOR PROFIT IN ANY
MANNER WITH, ANY KEY PERSON.

 


                                               
(D)                                 NON-SOLICITATION, NON-COMPETITION.


 


                                                                                               
(I)                                             DURING EXECUTIVE’S PERIOD OF
EMPLOYMENT WITH THE COMPANY, EXECUTIVE WILL NOT:


 

                                                                                                                                                       
(A)                      DIRECTLY OR INDIRECTLY ON HIS OWN ACCOUNT OR ON BEHALF
OF OR IN CONJUNCTION WITH ANY PERSON, BUSINESS OR ENTITY, IN COMPETITION WITH
THE COMPANY OR ANY RELATED ENTITY, ACCEPT BUSINESS FROM OR DO BUSINESS WITH, OR
CANVASS OR SOLICIT BUSINESS OR CUSTOM FROM ANY PAST, PRESENT OR PROSPECTIVE
CUSTOMER OF THE COMPANY; OR

 

                                                                                                                                                       
(B)                        DIRECTLY OR INDIRECTLY ON HIS OWN ACCOUNT OR ON
BEHALF OF OR IN CONJUNCTION WITH ANY OTHER PERSON, BUSINESS OR ENTITY, IN
COMPETITION WITH THE COMPANY OR ANY RELATED ENTITY, INDUCE, SOLICIT OR ENTICE OR
ATTEMPT TO INDUCE, SOLICIT OR ENTICE ANY PAST, PRESENT OR PROSPECTIVE SUPPLIER
OR VENDOR TO CEASE CONDUCTING BUSINESS WITH THE COMPANY OR ANY RELATED ENTITY OR
TO REDUCE THE AMOUNT OF BUSINESS CONDUCTED WITH THE COMPANY OR ANY RELATED
ENTITY OR ADVERSELY TO VARY THE TERMS UPON WHICH ANY BUSINESS IS CONDUCTED WITH
THE COMPANY OR ANY RELATED ENTITY; OR

 

                                                                                                                                                       
(C)                        ENGAGE OR BE EMPLOYED ANYWHERE IN THE WORLD IN
ACTIVITIES, RENDER SERVICES TO OR AFFILIATE HIMSELF, IN ANY CAPACITY (INCLUDING
AS A DIRECTOR, OFFICER, EMPLOYEE, CONSULTANT, INDEPENDENT CONTRACTOR, PARTNER,
MEMBER OR INVESTOR) (EXCEPT SAVE BY WAY OF PORTFOLIO INVESTMENT IN PUBLICLY
TRADED SHARES WHEREBY EXECUTIVE OWNS LESS THAN 1% OF THE OUTSTANDING STOCK OF
SUCH ENTITY), WITH ANY PERSON, BUSINESS OR ENTITY THAT PROVIDES, OR IS PLANNING
TO PROVIDE, BUSINESS SERVICES THAT ARE COMPETITIVE WITH THOSE RENDERED BY THE
COMPANY OR ANY RELATED ENTITY.

 


                                                                                               
(II)                                          DURING THE PERIOD OF RESTRICTION,
LESS ANY PERIOD OF GARDEN LEAVE PURSUANT TO SECTION 5(A), EXECUTIVE WILL NOT,
DIRECTLY OR INDIRECTLY ON HIS OWN ACCOUNT OR ON BEHALF OF OR IN CONJUNCTION WITH
ANY OTHER PERSON, BUSINESS OR ENTITY, IN COMPETITION WITH THE COMPANY OR ANY
RELATED ENTITY:


 


 


 


8

--------------------------------------------------------------------------------



 


 

                                                                                                                                                       
(A)                      ACCEPT BUSINESS FROM OR DO BUSINESS WITH; OR

 

                                                                                                                                                       
(B)                        CANVASS OR SOLICIT BUSINESS OR CUSTOM FROM

 


ANY CUSTOMER OF THE COMPANY OR OF ANY RELATED ENTITY IN CONNECTION WITH THE
PROVISION OF SERVICES THE SAME AS OR OF A TYPE SIMILAR TO THOSE BEING PROVIDED
OR DEALT IN BY THE COMPANY OR ANY RELATED ENTITY ON THE TERMINATION DATE, AND
WITH THE PROVISION OF WHICH SERVICES BY THE COMPANY  EXECUTIVE WAS ACTIVELY
INVOLVED OR OF WHICH HE HAD MATERIAL KNOWLEDGE IN THE COURSE OF HIS EMPLOYMENT
DURING THE RELEVANT PERIOD (“SERVICES”).  FOR THE PURPOSES OF THIS SECTION 4(D),
THE TERM “CUSTOMER” MEANS ANY PERSON, BUSINESS OR ENTITY THAT WAS A CUSTOMER OF
THE COMPANY OR ANY RELATED ENTITY AT ANY TIME DURING THE RELEVANT PERIOD AND
WITH WHOM EXECUTIVE, OR ANY PERSON FOR WHOM EXECUTIVE WAS RESPONSIBLE, HAD
DEALINGS OR OF WHOSE DEALINGS WITH THE COMPANY OR ANY RELATED ENTITY EXECUTIVE
HAD MATERIAL KNOWLEDGE IN THE COURSE OF HIS EMPLOYMENT AT ANY TIME DURING THE
RELEVANT PERIOD.


 


                                                                                               
(III)                                       DURING THE PERIOD OF RESTRICTION,
EXECUTIVE WILL NOT, DIRECTLY OR INDIRECTLY ON HIS OWN ACCOUNT OR ON BEHALF OF OR
IN CONJUNCTION WITH ANY OTHER PERSON, BUSINESS OR ENTITY, IN COMPETITION WITH
THE COMPANY OR ANY RELATED ENTITY:


 

                                                                                                                                                       
(A)                      ACCEPT BUSINESS FROM OR DO BUSINESS WITH; OR

 

                                                                                                                                                       
(B)                        CANVASS OR SOLICIT BUSINESS OR CUSTOM FROM:

 


ANY PROSPECTIVE CUSTOMER OF THE COMPANY OR OF ANY RELATED ENTITY IN CONNECTION
WITH THE PROVISION OF ANY SERVICES.  FOR THE PURPOSES OF THIS SECTION 4(D), THE
TERM “PROSPECTIVE CUSTOMER” MEANS ANY PERSON, BUSINESS OR ENTITY THAT WAS AT ANY
TIME DURING THE RELEVANT PERIOD IN NEGOTIATIONS WITH THE COMPANY OR ANY RELATED
ENTITY OR WHO HAD INVITED A BID OR TENDER FROM, OR PROPOSAL BY, THE COMPANY OR
ANY RELATED ENTITY TO BECOME A CLIENT OR CUSTOMER OF THE COMPANY OR ANY RELATED
ENTITY AND WITH WHOM EXECUTIVE, OR ANY PERSON FOR WHOM EXECUTIVE WAS
RESPONSIBLE, HAD MATERIAL DEALINGS OR OF WHOSE DEALINGS WITH THE COMPANY OR ANY
RELATED ENTITY EXECUTIVE HAD MATERIAL KNOWLEDGE IN THE COURSE OF HIS EMPLOYMENT
AT ANY TIME DURING THE RELEVANT PERIOD, PROVIDED THAT THE NEGOTIATIONS ARE STILL
CONTINUING OR A DECISION BY SUCH A PERSON, BUSINESS OR ENTITY TO BECOME A CLIENT
OR CUSTOMER OF THE COMPANY OR ANY RELATED ENTITY IS STILL OUTSTANDING ON THE
TERMINATION DATE.


 


                                                                                               
(IV)                                      DURING THE PERIOD OF RESTRICTION,
EXECUTIVE WILL NOT, DIRECTLY OR INDIRECTLY ON HIS OWN ACCOUNT OR ON BEHALF OF OR
IN CONJUNCTION WITH ANY OTHER PERSON, BUSINESS OR ENTITY, IN COMPETITION WITH
THE COMPANY OR ANY RELATED ENTITY, INDUCE, SOLICIT OR ENTICE OR ATTEMPT TO
INDUCE, SOLICIT OR ENTICE ANY SUPPLIER TO CEASE CONDUCTING BUSINESS WITH THE
COMPANY OR ANY


 


 


 


 


9

--------------------------------------------------------------------------------



 


 


RELATED ENTITY OR TO REDUCE THE AMOUNT OF BUSINESS CONDUCTED WITH THE COMPANY OR
ANY RELATED ENTITY OR ADVERSELY TO VARY THE TERMS UPON WHICH ANY BUSINESS IS
CONDUCTED WITH THE COMPANY OR ANY RELATED ENTITY.  FOR THE PURPOSES OF THIS
SECTION 4(D), THE TERM “SUPPLIER” MEANS ANY PERSON, BUSINESS OR ENTITY WHO AT
ANY TIME DURING THE RELEVANT PERIOD SUPPLIED GOODS OR SERVICES (OTHER THAN
UTILITIES AND GOODS OR SERVICES SUPPLIED FOR ADMINISTRATIVE PURPOSES) TO THE
COMPANY OR ANY RELATED ENTITY OR WAS NEGOTIATING WITH OR HAD PITCHED TO THE
COMPANY OR ANY RELATED ENTITY TO SUPPLY GOODS OR SERVICES (OTHER THAN UTILITIES
AND GOODS OR SERVICES SUPPLIED FOR ADMINISTRATIVE PURPOSES) TO THE COMPANY OR
ANY RELATED ENTITY, AND IN EACH CASE WITH WHOM EXECUTIVE HAD MATERIAL DEALINGS
IN THE COURSE OF HIS EMPLOYMENT AT ANY TIME DURING THE RELEVANT PERIOD.


 


                                                                                               
(V)                                         DURING THE PERIOD OF RESTRICTION,
EXECUTIVE MAY NOT ENGAGE OR BE EMPLOYED ANYWHERE IN THE WORLD IN ACTIVITIES,
RENDER SERVICES TO OR AFFILIATE HIMSELF, IN ANY CAPACITY (INCLUDING AS A
DIRECTOR, OFFICER, EMPLOYEE, CONSULTANT, INDEPENDENT CONTRACTOR, PARTNER, MEMBER
OR INVESTOR) (EXCEPT SAVE BY WAY OF PORTFOLIO INVESTMENT IN PUBLICLY TRADED
SHARES WHEREBY EXECUTIVE OWNS LESS THAN 1% OF THE OUTSTANDING STOCK OF SUCH
ENTITY), WITH ANY PERSON, BUSINESS OR ENTITY THAT PROVIDES, OR IS PLANNING TO
PROVIDE, BUSINESS SERVICES THAT ARE COMPETITIVE WITH THOSE RENDERED BY THE
COMPANY OR ANY RELATED ENTITY ON THE TERMINATION DATE AND IN WHICH EXECUTIVE WAS
ACTIVELY AND MATERIALLY INVOLVED, OR ABOUT WHICH EXECUTIVE HAD MATERIAL
KNOWLEDGE, IN THE COURSE OF HIS EMPLOYMENT AT ANY TIME DURING THE RELEVANT
PERIOD. NOTWITHSTANDING THE FOREGOING, DURING THE PERIOD OF RESTRICTION, WITH
THE COMPANY’S PRIOR WRITTEN CONSENT (AS DETERMINED BY THE PRESIDENT IN HIS
REASONABLE DISCRETION), THE EXECUTIVE MAY RENDER SERVICES TO ANY ENTITY WHOSE
PRIMARY BUSINESS PURPOSE IS NOT COMPETITIVE WITH ANY SERVICES RENDERED BY THE
COMPANY OR ANY RELATED ENTITY ON THE TERMINATION DATE.


 


                                                                                               
(VI)                                      AS ADDITIONAL CONSIDERATION FOR THE
RESTRICTIONS UPON EXECUTIVE PURSUANT TO SECTIONS 4(D)(I), (II), (III) AND (IV),
THE COMPANY SHALL, DURING THE PERIOD OF RESTRICTION, PAY EXECUTIVE A MONTHLY PRO
RATA PORTION OF THE GUARANTEE FOR SUCH 12 MONTH PERIOD (UNLESS EXECUTIVE HAS
RECEIVED OR IS TO RECEIVE THE PAYMENTS AND OTHER CONSIDERATION SET FORTH IN
SECTION 5(B), (D) OR (E), WHICH EXECUTIVE AGREES IS AMPLE CONSIDERATION FOR
EXECUTIVE’S OBLIGATIONS UNDER THIS SECTION 4(D)). UPON ANY BREACH BY EXECUTIVE
OF THE RESTRICTIONS DURING THE PERIOD OF RESTRICTION, THE COMPANY’S OBLIGATION
TO PAY SUCH COMPENSATION SHALL IMMEDIATELY CEASE. THE COMPANY MAY, IN ITS SOLE
DISCRETION, AGREE BY NOTICE IN WRITING TO EXECUTIVE TO SHORTEN THE PERIOD OF
RESTRICTION.


 


                (E)                                  COVENANTS REASONABLE;
ADDITIONAL REMEDIES; DUE CONSIDERATION.


 


                                                                                                   
(I)                                         EXECUTIVE ACKNOWLEDGES THAT HE WILL
OCCUPY A POSITION OF SIGNIFICANT RESPONSIBILITY AND TRUST, IN WHICH EXECUTIVE
WILL HAVE ACCESS TO


 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 


CONFIDENTIAL INFORMATION AND WILL BE PRIVY TO THE CONFIDENTIAL BUSINESS PLANS
AND PROSPECTS OF THE COMPANY AND ITS RELATED ENTITIES, THAT EXECUTIVE’S
RELATIONSHIPS WITH CUSTOMERS, CLIENTS, SUPPLIERS AND EMPLOYEES OF THE COMPANY
AND/OR ITS RELATED ENTITIES MAY BE CRITICAL TO THE CONTINUED SUCCESS OF THE
COMPANY AND/OR ITS RELATED ENTITIES, THAT THE BUSINESS OF THE COMPANY AND ITS
RELATED ENTITIES ARE CONDUCTED ON A WORLDWIDE BASIS, AND THAT EXECUTIVE’S
SERVICES UNDER THIS AGREEMENT ARE IMPORTANT, VALUABLE AND UNIQUE.  EXECUTIVE
(I) FURTHER ACKNOWLEDGES THAT THE RESTRICTIVE COVENANTS OF THIS SECTION 4 ARE
REASONABLY NECESSARY TO PROTECT VALUABLE BUSINESS INTERESTS OF THE COMPANY AND
ITS RELATED ENTITIES AND THAT IT IS THE EXECUTIVE’S INTENTION AND THE INTENTION
OF THE COMPANY THAT SUCH RESTRICTIONS AND REMEDIES SHALL BE ENFORCEABLE TO THE
FULLEST EXTENT PERMISSIBLE BY LAW, AND (II) ACKNOWLEDGES THAT THE PROVISIONS OF
THIS SECTION 4 ARE IN ADDITION TO, AND NOT IN SUBSTITUTION OF, ANY RESTRICTIVE
COVENANTS TO WHICH EXECUTIVE IS SUBJECT PURSUANT TO ANY AGREEMENT WITH JERSEY
PARTNERS, INC.  IF IT SHALL BE FOUND BY A COURT OF COMPETENT JURISDICTION THAT
ANY SUCH RESTRICTION OR REMEDY IS UNENFORCEABLE BUT WOULD BE ENFORCEABLE IF SOME
PART THEREOF WERE DELETED, THEN SUCH RESTRICTION OR REMEDY SHALL APPLY WITH SUCH
DELETION AS SHALL BE NECESSARY TO MAKE IT ENFORCEABLE.


 


(II)                                  THE PARTIES HERETO ACKNOWLEDGE THAT THE
PERIOD OF RESTRICTION APPLICABLE TO THE FOREGOING COVENANTS MAY BE SHORTENED IN
THE SOLE AND ABSOLUTE DISCRETION OF THE COMPANY, AND THAT THE COMPANY IS UNDER
NO OBLIGATION TO ENFORCE THE FULL PERIOD OF THE PERIOD OF RESTRICTION.


 


(III)                               THE PARTIES HERETO ACKNOWLEDGE AND AGREE
THAT IN THE EVENT OF A VIOLATION OF ANY OF THE PROVISIONS OF THIS SECTION 4
(INCLUDING SECTION 4(E)(I)), THE COMPANY AND/OR ITS RELATED ENTITIES WOULD
SUFFER IRREPARABLE HARM, THE DAMAGES SUFFERED BY THE COMPANY AND/OR ITS RELATED
ENTITIES MAY BE DIFFICULT TO ASCERTAIN, AND THE COMPANY AND/OR ITS RELATED
ENTITIES MAY NOT HAVE AN ADEQUATE REMEDY AT LAW.  ACCORDINGLY, THE PARTIES AGREE
THAT IN THE EVENT OF SUCH A BREACH BY EXECUTIVE, IF THE COMPANY SO ELECTS, THE
COMPANY AND/OR ITS RELATED ENTITIES SHALL BE ENTITLED, IN ADDITION TO ALL OTHER
REMEDIES AVAILABLE TO IT, TO ENFORCE THIS SECTION 4 BY SEEKING AN INJUNCTION,
RESTRAINING ORDER, SPECIFIC PERFORMANCE OR OTHER INJUNCTIVE RELIEF, WITHOUT
BOND.  SUCH REMEDIES SHALL NOT BE DEEMED TO BE EXCLUSIVE OF ANY OTHER REMEDIES
AVAILABLE TO THE COMPANY AND/OR ITS RELATED ENTITIES, BY JUDICIAL OR ARBITRAL
PROCEEDINGS OR OTHERWISE.


 


(IV)                              EXECUTIVE ACKNOWLEDGES THAT THE COMPANY’S
AGREEMENT TO PROVIDE THE BENEFITS PAYABLE TO EXECUTIVE UPON TERMINATION OF
EMPLOYMENT PURSUANT TO SECTION 5 ARE ADDITIONAL CONSIDERATION FOR EXECUTIVE’S
AGREEMENT TO ABIDE BY THE RESTRICTIVE COVENANTS CONTAINED IN THIS SECTION 4
INCLUDING, WITHOUT LIMITATION, THE NON-SOLICITATION AND NON-COMPETITION
PROVISIONS OF SECTION 4(D) AND THE COMPANY SHALL BE RELEASED FROM ANY OBLIGATION
TO PROVIDE


 


11

--------------------------------------------------------------------------------



 


SUCH BENEFITS IN THE EVENT THAT EXECUTIVE HAS VIOLATED ANY OF THESE COVENANTS.


 


(V)                                 THE COMPANY


 

(A)                              THE COMPANY (FOR ITSELF AND AS AGENT AND
TRUSTEE FOR AND ON BEHALF OF EACH OF THE RELATED ENTITIES) AND THE EXECUTIVE
HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE ENGLISH
COURTS IN RELATION TO ANY LEGAL ACTION OR PROCEEDINGS OF ANY KIND WHATSOEVER TO
ENFORCE SECTIONS 4(C) AND (D) AND THIS SECTION 4(E) (INCLUDING, WITHOUT
LIMITATION, BY WAY OF INTERIM OR FINAL INJUNCTION, AN ACCOUNT OF PROFIT OR ANY
OTHER EQUITABLE RELIEF OR AN ACTION FOR DAMAGES OR RESTITUTION OR ANY OTHER
MONETARY REMEDY) OR OTHERWISE ARISING OUT OF OR IN CONNECTION WITH SECTIONS
4(C) AND (D) AND THIS SECTION 4(E) (“PROCEEDINGS”).

 

(B)                                THE EXECUTIVE HEREBY WAIVES ANY OBJECTION TO
PROCEEDINGS IN THE ENGLISH COURTS ON THE GROUNDS OF VENUE OR ON THE GROUNDS THAT
THE PROCEEDINGS HAVE BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER
IRREVOCABLY AGREES THAT A JUDGMENT OR ORDER IN ANY PROCEEDINGS BROUGHT IN THE
ENGLISH COURTS SHALL BE CONCLUSIVE AND BINDING ON HIM AND MAY BE ENFORCED IN THE
COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES REFERRED TO IN
SECTION 10(E) AND IN THE COURTS OF ANY OTHER JURISDICTION.

 

(C)                                NOTWITHSTANDING THE SUBMISSIONS IN PARAGRAPH
(A) ABOVE, THE COMPANY AND EACH OF THE RELATED ENTITIES SHALL HAVE THE RIGHT TO
TAKE PROCEEDINGS IN ANY OTHER JURISDICTION, INCLUDING FOR THE AVOIDANCE OF DOUBT
IN THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES REFERRED TO IN
SECTION 10(E), AND THE TAKING OF PROCEEDINGS IN ANY JURISDICTION SHALL NOT
PRECLUDE THE COMPANY OR ANY RELATED ENTITY FROM TAKING PROCEEDINGS IN ANY OTHER
JURISDICTION, WHETHER CONCURRENTLY OR NOT.  IN PARTICULAR, BUT WITHOUT PREJUDICE
TO THE GENERALITY OF THE FOREGOING, THE COMPANY AND EACH OF THE RELATED ENTITIES
SHALL HAVE THE RIGHT TO TAKE PROCEEDINGS WITH A VIEW TO OBTAINING INTERIM RELIEF
IN ANY JURISDICTION AS THEY MAY THINK FIT.

 


(VI)                              EACH RELATED ENTITY, WHETHER OR NOT IN
EXISTENCE AT THE DATE OF THIS AGREEMENT BUT ONLY FOR SO LONG AS IT REMAINS A
RELATED ENTITY, MAY TAKE PROCEEDINGS IN THE ENGLISH COURTS, SUBJECT TO AND IN
ACCORDANCE WITH THE PROVISIONS OF THE CONTRACTS (RIGHTS OF THIRD PARTIES) ACT
1999, BUT THE PARTIES RESERVE THE RIGHT TO RESCIND OR VARY THE CONTRACT MADE BY
THIS AGREEMENT WITHOUT THE CONSENT OF ANY RELATED ENTITY.


 


(VII)                           SECTIONS 4(C) AND (D) AND THIS SECTION 4(E) AND,
SOLELY FOR THE PURPOSES OF CONSTRUING SECTIONS 4(C) AND (D) AND THIS
SECTION 4(E), ANY OTHER SECTION OF


 


12

--------------------------------------------------------------------------------



 


THIS AGREEMENT TO THE EXTENT THAT THE SAME APPLIES TO SECTIONS 4(C) AND (D) AND
THIS SECTION 4(E), SHALL, IN RELATION TO ANY ACTUAL, THREATENED OR ANTICIPATED
BREACH OF ANY OF THE PROVISIONS OF SECTIONS 4(C) OR (D) BY OR ON BEHALF OF THE
EXECUTIVE ANYWHERE IN ENGLAND, WALES, SCOTLAND OR NORTHERN IRELAND, BE GOVERNED
BY AND CONSTRUED SOLELY IN ACCORDANCE WITH THE LAWS OF ENGLAND AND WALES, AND TO
THAT EXTENT THE FIRST SENTENCE OF SECTION 10(D) SHALL NOT APPLY.


 


5.                                      TERMINATION OF EMPLOYMENT.


 


(A)                                  THE TERM AND THE EXECUTIVE’S EMPLOYMENT BY
THE COMPANY AND ITS RELATED ENTITIES (I) MAY BE TERMINATED (A) BY THE COMPANY AT
ANY TIME WITH CAUSE IN ACCORDANCE WITH SECTION 5(E)(I), WITHOUT CAUSE OR DUE TO
EXECUTIVE’S DISABILITY, OR (B) BY THE EXECUTIVE FOR GOOD REASON IN ACCORDANCE
WITH SECTION 5(E)(III) AND (II) SHALL AUTOMATICALLY TERMINATE UPON EXECUTIVE’S
DEATH.  UPON ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT, EXECUTIVE AGREES TO
AUTOMATICALLY RESIGN, AND IS DEEMED TO HAVE AUTOMATICALLY RESIGNED FROM, ALL
POSITIONS WITH THE COMPANY AND ITS RELATED ENTITIES, INCLUDING AS A MEMBER OF
THE BOARD OR THE BOARD OF ANY SUBSIDIARY.  IN THE EVENT EITHER PARTY PROVIDES A
NOTICE OF NON-RENEWAL, THE COMPANY MAY PLACE EXECUTIVE ON GARDEN LEAVE DURING
ALL OR A PORTION OF THE 90-DAY NOTICE PERIOD, WHICH MAY ENTAIL, WITHOUT
LIMITATION, RELIEVING EXECUTIVE OF HIS POSITIONS AND/OR DUTIES WITH THE COMPANY
AND ITS RELATED ENTITIES OR PREVENTING EXECUTIVE FROM PERFORMING HIS SERVICES AT
A COMPANY LOCATION AND ANY SUCH ACTIONS SHALL NOT BE A BREACH OF THIS AGREEMENT,
BE CONSIDERED TO BE A TERMINATION OF THE EXECUTIVE WITHOUT CAUSE OR CONSTITUTE
AN EVENT OF “GOOD REASON”.  THE COMPANY SHALL CONTINUE TO COMPLY WITH ITS
OBLIGATIONS UNDER SECTION 3 DURING ANY PERIOD OF GARDEN LEAVE.


 


(B)                                 IN THE EVENT THE TERM AND THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY EXECUTIVE FOR GOOD REASON OR BY THE COMPANY FOR ANY
REASON OTHER THAN CAUSE, EXECUTIVE’S DISABILITY OR DUE TO A NOTICE OF
NON-RENEWAL IN COMPLIANCE WITH SECTION 2, EXECUTIVE SHALL BE ENTITLED TO
RECEIVE  (I) THE AMOUNT OF EXECUTIVE’S BASE SALARY AND EXPENSES ACCRUED WITH
RESPECT TO THE PERIOD PRIOR TO THE DATE OF TERMINATION OF EXECUTIVE’S
EMPLOYMENT, TO THE EXTENT NOT PREVIOUSLY PAID; (II) BONUS FOR THE PRIOR YEAR, IF
ANY, THAT THE COMPANY HAS DECLARED THAT EXECUTIVE HAS EARNED BUT WHICH HAS NOT
YET BEEN PAID; (III) A LUMP SUM CASH PAYMENT IN AN AMOUNT EQUAL TO THE REMAINING
GUARANTEE, IF ANY, PAYABLE UNDER THE AGREEMENT; AND (IV) CONTINUED MEDICAL
COVERAGE AT ACTIVE EMPLOYEE RATES FOR THE LONGER OF THE 12 MONTH PERIOD
FOLLOWING SUCH TERMINATION AND THE REMAINDER OF THE TERM, UNLESS, IF EARLIER,
UNTIL EXECUTIVE RECEIVES OTHER EMPLOYER-PROVIDED COVERAGE. IN ADDITION, ANY AND
ALL OUTSTANDING RSUS AND STOCK OPTIONS GRANTED TO EXECUTIVE THAT ARE SUBJECT TO
VESTING BASED SOLELY AND EXCLUSIVELY ON THE CONTINUED PERFORMANCE OF SERVICES BY
EXECUTIVE (“TIME-BASED AWARDS”) THAT ARE UNVESTED SHALL IMMEDIATELY VEST AND, IF
APPLICABLE, BECOME EXERCISABLE IN FULL UPON THE DATE OF SUCH TERMINATION AND ANY
OUTSTANDING TIME-BASED AWARDS THAT ARE STOCK OPTIONS SHALL REMAIN EXERCISABLE
FOR THREE (3) MONTHS AFTER THE DATE OF SUCH TERMINATION; PROVIDED THAT ALL
VESTED OPTIONS ISSUED PURSUANT TO THE 2004 EQUITY INCENTIVE PLAN WILL REMAIN


 


13

--------------------------------------------------------------------------------



 


EXERCISABLE UNTIL THE LATER OF (I) 2 1/2 MONTHS AFTER THE DATE SUCH OPTIONS
WOULD NORMALLY EXPIRE AND (II) THE LAST DAY OF THE YEAR IN WHICH THE EXECUTIVE
IS TERMINATED.  ANY AMOUNT PAYABLE OR BENEFIT PROVIDED TO EXECUTIVE PURSUANT TO
THIS SECTION 5(B) (OTHER THAN CLAUSE (I)) SHALL BE PAID OR PROVIDED TO EXECUTIVE
ONLY IN THE EVENT THAT HE EXECUTES AND DOES NOT REVOKE A RELEASE OF CLAIMS
AGREEMENT SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT A.


 


(C)                                  IN THE EVENT THE TERM AND THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY THE COMPANY FOR CAUSE OR VOLUNTARILY BY EXECUTIVE
OTHER THAN FOR GOOD REASON, (I) THE COMPANY SHALL PAY EXECUTIVE THE AMOUNT OF
EXECUTIVE’S BASE SALARY AND EXPENSES ACCRUED WITH RESPECT TO THE PERIOD PRIOR TO
THE DATE OF TERMINATION OF EXECUTIVE’S EMPLOYMENT, TO THE EXTENT NOT PREVIOUSLY
PAID, (II) ALL OUTSTANDING UNEXERCISED OPTIONS, WHETHER VESTED OR UNVESTED AT
THE TIME OF THE TERMINATION, AND ALL UNVESTED RSUS WILL TERMINATE IMMEDIATELY
UPON TERMINATION, AND (III) EXCEPT TO THE EXTENT SET FORTH IN
SECTION 4(D)(VI) ABOVE, THE COMPANY SHALL HAVE NO OTHER OR FURTHER OBLIGATION TO
EXECUTIVE HEREUNDER, INCLUDING WITHOUT LIMITATION ANY OBLIGATION TO MAKE
SEVERANCE PAYMENTS OR PAYMENTS IN RESPECT OF DISCRETIONARY BONUS OF THE
GUARANTEE.


 


(D)                                 IN THE EVENT THAT EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY REASON OF EXECUTIVE’S DEATH OR DISABILITY, THE COMPANY SHALL PAY
EXECUTIVE (OR HIS PERSONAL REPRESENTATIVE AS THE CASE MAY BE): (I) THE AMOUNT OF
EXECUTIVE’S BASE SALARY AND EXPENSES ACCRUED WITH RESPECT TO THE PERIOD PRIOR TO
THE DATE OF TERMINATION OF EXECUTIVE’S EMPLOYMENT, TO THE EXTENT NOT PREVIOUSLY
PAID; (II) BONUS FOR THE PRIOR YEAR, IF ANY, THAT THE COMPANY HAS DECLARED THAT
EXECUTIVE HAS EARNED BUT WHICH HAS NOT YET PAID;  (III) A LUMP SUM CASH PAYMENT
EQUAL TO A PRO RATA PORTION OF THE GUARANTEE, IF ANY, PAYABLE FOR THE YEAR IN
WHICH TERMINATION UNDER THIS SECTION 5(D) OCCURS (SUCH PRO RATA PORTION TO BE
BASED ON THE NUMBER OF DAYS OF THE CURRENT YEAR OF THE TERM THAT EXECUTIVE HAS
BEEN EMPLOYED BY THE COMPANY BEFORE THE TERMINATION);  (IV) CONTINUED MEDICAL
COVERAGE AT ACTIVE-EMPLOYEE RATES FOR TWO YEARS OR, IF EARLIER, UNTIL THE
EXECUTIVE RECEIVES SUBSEQUENT EMPLOYER-PROVIDED COVERAGE; AND (V) THE AMOUNT OF
ANY BENEFITS AS ARE PAYABLE TO EXECUTIVE (OR HIS PERSONAL REPRESENTATIVE) BY
REASON OF SUCH DEATH OR DISABILITY UNDER THE TERMS OF ANY EMPLOYEE PLAN OR
INSURANCE PROGRAM MAINTAINED BY THE COMPANY AND IN WHICH EXECUTIVE WAS A
PARTICIPANT. IN ADDITION, ANY AND ALL OUTSTANDING TIME-BASED AWARDS THAT ARE
UNVESTED SHALL IMMEDIATELY VEST AND, IF APPLICABLE, BECOME EXERCISABLE IN FULL
UPON THE DATE OF SUCH TERMINATION AND ANY OUTSTANDING TIME-BASED AWARDS THAT ARE
STOCK OPTIONS SHALL REMAIN EXERCISABLE FOR THE PERIOD SPECIFIED IN THE
APPLICABLE OPTION AGREEMENT.  ANY AMOUNT PAYABLE TO EXECUTIVE PURSUANT TO CLAUSE
(III) AND (IV) OF THIS SECTION 5(D) SHALL BE PAID TO EXECUTIVE ONLY IN THE EVENT
THAT HE (OR HIS PERSONAL REPRESENTATIVE AS THE CASE MAY BE) EXECUTES A RELEASE
OF LIABILITY IN FAVOR OF THE COMPANY SUBSTANTIALLY IN THE FORM ATTACHED HERETO
AS EXHIBIT A.


 


(E)                                  FOR PURPOSES OF THIS AGREEMENT:


 


14

--------------------------------------------------------------------------------



 


(I)                                     THE PRESIDENT, IN THE EXERCISE OF GOOD
FAITH AND REASONABLE JUDGMENT, MAY TERMINATE THE TERM AND EXECUTIVE’S EMPLOYMENT
FOR “CAUSE” IF, AFTER GIVING EXECUTIVE NOTICE AND AN OPPORTUNITY TO BE HEARD BY
THE PRESIDENT, THE PRESIDENT DETERMINES THAT ANY OF THE FOLLOWING HAS OCCURRED: 
(I) EXECUTIVE’S WILLFUL AND CONTINUED FAILURE TO SUBSTANTIALLY PERFORM HIS
MATERIAL DUTIES FOR THE COMPANY (OTHER THAN DUE TO DISABILITY) AFTER THE COMPANY
TENDERED EMPLOYEE NO LESS THAN THIRTY (30) DAYS NOTICE OF SUCH FAILURE AND AFTER
EXECUTIVE HAS FAILED TO CURE ANY SUCH FAILURE OR DEFICIENCY WITHIN SUCH THIRTY
(30) DAYS, IF CURABLE, (II) EXECUTIVE’S BREACH OF ANY MATERIAL TERM OF THIS
AGREEMENT THAT IS NOT CURED WITHIN 30 DAYS OF WRITTEN NOTICE FROM THE COMPANY,
(III) EXECUTIVE’S ENGAGING IN WILLFUL, INTENTIONAL MISCONDUCT THAT HAS RESULTED
IN MATERIAL OR DEMONSTRABLE DAMAGE TO THE COMPANY’S BUSINESS OR REPUTATION,
(IV) EXECUTIVE HAVING BEEN INDICTED OR CONVICTED OF, OR PLEADED GUILTY OR NOLO
CONTENDERE TO, A FELONY OR OTHER CRIME OF MORAL TURPITUDE, (V) EXECUTIVE HAVING
ENGAGED IN FRAUD AGAINST THE COMPANY OR HAVING INTENTIONALLY MISAPPROPRIATED
COMPANY PROPERTY OR BREACHED ANY FIDUCIARY DUTY OWED TO THE COMPANY THAT HAS A
MATERIAL OR DEMONSTRABLE DETRIMENTAL EFFECT ON THE COMPANY’S REPUTATION OR
BUSINESS, (VI) A FAILURE BY EXECUTIVE TO COMPLY WITH A MATERIAL WRITTEN
EMPLOYMENT POLICY OR RULE OF THE COMPANY THAT IS NOT CURED WITHIN 30 DAYS OF
WRITTEN NOTICE FROM THE COMPANY, (VII) EXECUTIVE’S UNREASONABLE OBSTRUCTION OR
IMPEDING OF, OR FAILURE TO COOPERATE WITH, ANY INVESTIGATION AUTHORIZED BY THE
BOARD OR ANY GOVERNMENTAL OR SELF-REGULATORY ENTITY, (VIII) EXECUTIVE BEING
FOUND LIABLE IN ANY SECURITIES AND EXCHANGE COMMISSION OR OTHER CIVIL OR
CRIMINAL SECURITIES LAW ACTION OR BECOMING SUBJECT TO ANY CEASE AND DESIST ORDER
WITH RESPECT TO SUCH ACTION (REGARDLESS OF WHETHER EXECUTIVE ADMITS OR DENIES
LIABILITY), OR (IX) EXECUTIVE’S FAILURE TO MAINTAIN ANY AND ALL LICENSES
NECESSARY TO THE PERFORMANCE OF THE DUTIES DESCRIBED IN SECTION 1(A) ABOVE.


 


(II)                                  THE COMPANY MAY TERMINATE THE TERM AND
EXECUTIVE’S EMPLOYMENT DUE TO “DISABILITY” IN THE EVENT ANY PHYSICAL OR MENTAL
ILLNESS, DISABILITY OR IMPAIRMENT THAT, AFTER REASONABLE ACCOMMODATION, HAS
PREVENTED EXECUTIVE FROM CONTINUING THE PERFORMANCE OF EXECUTIVE’S NORMAL DUTIES
AND RESPONSIBILITIES HEREUNDER FOR A PERIOD IN EXCESS OF 210 CONSECUTIVE DAYS OR
OF 270 NON-CONSECUTIVE DAYS WITHIN ANY 18 MONTH PERIOD.


 


(III)                               EXECUTIVE MAY TERMINATE THE TERM AND
EXECUTIVE’S EMPLOYMENT FOR “GOOD REASON” IN THE EVENT THAT WITHOUT THE
EXECUTIVE’S EXPRESS PRIOR WRITTEN CONSENT, THE COMPANY’S MATERIALLY BREACHES ANY
MATERIAL TERMS OF THE AGREEMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, “GOOD REASON” SHALL NOT BE DEEMED TO EXIST, AND EXECUTIVE MAY
NOT TERMINATE HIS EMPLOYMENT FOR GOOD REASON, UNLESS (I) EXECUTIVE HAS PROVIDED
WRITTEN NOTICE TO THE COMPANY OF THE EXISTENCE OF GOOD REASON WITHIN 90 DAYS OF
THE EXECUTIVE ACQUIRING KNOWLEDGE OF THE OCCURRENCE OF THE EVENT PURPORTING TO
CONSTITUTE GOOD REASON, (II) THE COMPANY FAILS TO CURE SUCH EVENT WITHIN 30 DAYS
OF RECEIPT OF SUCH NOTICE AND (III) EXECUTIVE


 


15

--------------------------------------------------------------------------------



 


TERMINATES HIS EMPLOYMENT WITHIN 5 DAYS OF THE COMPANY’S FAILURE TO CURE SUCH
EVENT WITHIN THE 30 DAY NOTICE PERIOD.


 


(F)           TO THE EXTENT REQUIRED BY SECTION 409A OF THE CODE, ANY PAYMENT
REQUIRED TO BE MADE TO EXECUTIVE UNDER THIS SECTION 5 SHALL BE DEFERRED UNTIL
THE FIRST DAY OF FIRST MONTH COMMENCING AFTER THE SIX MONTH ANNIVERSARY OF
EXECUTIVE’S TERMINATION OF EMPLOYMENT.  THE COMPANY SHALL MAKE A LUMP SUM
PAYMENT TO EXECUTIVE ON OR ABOUT SUCH DATE IN AN AMOUNT EQUAL TO THE AGGREGATE
PAYMENTS THAT WOULD HAVE OTHERWISE BEEN PAID TO EXECUTIVE DURING SUCH DEFERRAL
PERIOD.


 


(G)          AMOUNTS PAYABLE TO EXECUTIVE PURSUANT TO THIS SECTION 5 SHALL BE IN
FULL AND COMPLETE SATISFACTION OF EXECUTIVE’S RIGHTS UNDER THIS AGREEMENT AND
ANY OTHER CLAIMS HE MAY HAVE IN RESPECT OF EMPLOYMENT BY THE COMPANY AND ITS
RELATED ENTITIES.


 


6.                                      NO CONFLICTING OBLIGATIONS; NO
CONFLICTING AGREEMENTS.


 

Executive represents and warrants to the Company that (i) Executive is not a
party to or subject to any other binding covenants, contracts, agreements,
arrangements, employee manuals or other writings regarding his employment with
any third party, (ii) Executive has the ability and the authority to enter into
this Agreement, (iii) entering into and performing under this Agreement will not
violate any agreement between Executive and any third party, and (iv) there
exist no obligations to any third party that will restrict Executive’s
performance of his duties to the Company under this Agreement.

 


7.                                      NOTIFICATION OF NEW EMPLOYER.


 

Prior to accepting any other employment during the Period of Restriction,
Executive shall notify his potential new employer of those of his obligations
which are continuing under this Agreement after the termination thereof.

 


8.                                      NOTICES.


 

Any notice, request or other communication permitted or required by this
Agreement shall be in writing and shall be deemed to have been given
(i) immediately when personally delivered to the recipient (provided a written
acknowledgment of receipt is obtained), (ii) five (5) days after mailing by
certified or registered mail, postage prepaid, return receipt requested or
(iii) two (2) days after being sent by a nationally recognized overnight courier
(provided that a written acknowledgment of receipt is obtained by the overnight
courier), to the party concerned at the address indicated below (or such other
address as the recipient shall have specified by ten (10) days’ advance written
notice given in accordance with this Section 8).

 

 

If to the Company:

GFI Group Inc.

 

 

55 Water Street

 

 

New York, NY 10041

 

 

Attn: General Counsel

 

 

 

 

If to Executive:

at the address on file with the Company.

 

16

--------------------------------------------------------------------------------



 


9.                                      OPPORTUNITY FOR REVIEW.


 

EXECUTIVE ACKNOWLEDGES THAT HE HAS REVIEWED THIS AGREEMENT CAREFULLY AND HAS HAD
AMPLE OPPORTUNITY TO OBTAIN ADVICE AS TO THE MEANING OF THE TERMS, COVENANTS AND
AGREEMENTS CONTAINED HEREIN FROM SUCH PROFESSIONAL ADVISORS AS EXECUTIVE HAS
DEEMED APPROPRIATE OR NECESSARY.

 


10.                               GENERAL.


 


(A)                                  TO THE EXTENT EXECUTIVE WOULD BE SUBJECT TO
THE ADDITIONAL 20% TAX IMPOSED ON CERTAIN DEFERRED COMPENSATION ARRANGEMENTS
PURSUANT TO SECTION 409A OF THE CODE AS A RESULT OF ANY PROVISION OF THIS
AGREEMENT, THE COMPANY AGREES TO COOPERATE WITH EXECUTIVE TO EXECUTE ANY
AMENDMENT TO THE PROVISIONS HEREOF REASONABLY NECESSARY TO IMPLEMENT THIS
SECTION 12(A) BUT ONLY (I) TO THE MINIMUM EXTENT NECESSARY TO AVOID APPLICATION
OF SUCH TAX AND (II) TO THE EXTENT THAT THE COMPANY WOULD NOT, AS A RESULT,
SUFFER ANY ADVERSE CONSEQUENCES.  NOTWITHSTANDING THE FOREGOING, THE COMPANY
SHALL NOT BE RESPONSIBLE FOR ANY ADDITIONAL 20% TAX IMPOSED PURSUANT TO CODE
SECTION 409A, NOR WILL THE COMPANY INDEMNIFY OR OTHERWISE REIMBURSE EXECUTIVE
FOR ANY LIABILITY INCURRED AS A RESULT OF CODE SECTION 409A.


 


(B)                                 NO WAIVER BY THE COMPANY OR THE EXECUTIVE OF
ANY BREACH OF THIS AGREEMENT WILL BE A WAIVER OF ANY PRECEDING OR SUBSEQUENT
BREACH. NO WAIVER BY THE COMPANY OR THE EXECUTIVE OF ANY RIGHT UNDER THIS
AGREEMENT WILL BE CONSTRUED AS A WAIVER OF ANY OTHER RIGHT. EXCEPT AS OTHERWISE
PROVIDED IN THIS AGREEMENT, NEITHER EXECUTIVE NOR THE COMPANY WILL BE REQUIRED
TO GIVE NOTICE TO ENFORCE STRICT ADHERENCE TO ALL TERMS OF THIS AGREEMENT.


 


(C)                                  THE CAPTIONS AND PARAGRAPH HEADINGS USED IN
THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY, AND WILL NOT AFFECT THE
CONSTRUCTION OR INTERPRETATION OF THIS AGREEMENT OR ANY OF THE PROVISIONS
HEREOF.


 


(D)                                 EXCEPT AS EXPRESSLY PROVIDED FOR IN SECTIONS
4(E)(IV), (V) AND (VI), THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO THEIR CONFLICTS OF LAW PROVISIONS.  EACH OF THE PARTIES HERETO
ACKNOWLEDGES THAT SERVICE OF PROCESS IN ANY PROCEEDING BEFORE A COURT OF LAW
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT MAY BE MADE BY DELIVERY OF A
COPY THEREOF IN ACCORDANCE WITH THE NOTICE PROVISIONS OF SECTION 8 OF THIS
AGREEMENT.


 


(E)                                  EXCEPT AS EXPRESSLY PROVIDED FOR IN
SECTIONS 4(E)(IV) AND (V) OR AS REQUIRED BY THE RULES AND REGULATIONS OF THE
FINANCIAL INDUSTRY REGULATORY AUTHORITY (“FINRA”), THE PARTIES HEREBY AGREE THAT
ALL CLAIMS, DISPUTES OR CONTROVERSIES ARISING UNDER THIS AGREEMENT OR OTHERWISE
CONCERNING IN ANY WAY EXECUTIVE’S EMPLOYMENT  (“CLAIMS”), INCLUDING, WITHOUT
LIMITATION, CLAIMS FOR WAGES OR SALARY, SEVERANCE OR OTHER COMPENSATION; CLAIMS
FOR BREACH OF ANY CONTRACT OR COVENANT (EXPRESS OR


 


17

--------------------------------------------------------------------------------



 


IMPLIED); TORT CLAIMS; CLAIMS FOR ANY TYPE OF DISCRIMINATION INCLUDING, WITHOUT
LIMITATION, RACE, SEX, RELIGION, NATIONAL ORIGIN, AGE, MARITAL STATUS OR
DISABILITY; CLAIMS FOR BENEFITS (EXCEPT WHERE ANY APPLICABLE EMPLOYEE BENEFIT OR
PENSION PLAN SPECIFIES A DIFFERENT PROCEDURE FOR RESOLVING SUCH CLAIMS) AND
CLAIMS FOR VIOLATION OF ANY FEDERAL, STATE OR OTHER GOVERNMENTAL LAW, STATUTE,
REGULATION, RULE OR ORDINANCE (BUT EXCLUDING CLAIMS FOR WORKER’S COMPENSATION OR
UNEMPLOYMENT BENEFITS), SHALL BE RESOLVED ONLY IN THE COURTS OF THE STATE OF NEW
YORK SITTING IN THE COUNTY OF NEW YORK OR THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK AND THE APPELLATE COURTS HAVING JURISDICTION
OF APPEALS IN SUCH COURTS.  IN THAT CONTEXT, AND WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING (BUT SUBJECT ALWAYS TO SECTIONS 4(E)(IV) AND (V) AND THE
RULES AND REGULATIONS PROMULGATED BY FINRA), EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS FOR HIMSELF OR ITSELF IN ANY CLAIM,
OR FOR THE RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF (A
“PROCEEDING”), TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN THE COUNT OF NEW YORK, THE COURT OF THE UNITED STATES OF AMERICA
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS HAVING JURISDICTION
OF APPEALS FROM ANY OF THE FOREGOING, AND AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH CLAIM SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT; (B) CONSENTS THAT ANY SUCH
CLAIM MAY AND SHALL BE BROUGHT IN SUCH COURTS AND WAIVES ANY OBJECTION THAT HE
OR IT MAY NOW OR THEREAFTER HAVE TO THE VENUE OR JURISDICTION OF ANY SUCH CLAIM
IN ANY SUCH COURT OR THAT SUCH CLAIM WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME; (C) WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY CLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR ANY
RELATED ENTITY, OR HIS OR ITS PERFORMANCE UNDER OR THE ENFORCEMENT OF THIS
AGREEMENT; (D) AGREES THAT SERVICE OF PROCESS IN ANY SUCH CLAIM MAY BE EFFECTED
BY MAILING A COPY OF SUCH PROCESS BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY AT HIS OR
ITS ADDRESS AS PROVIDED IN SECTION 9; AND (E) AGREES THAT NOTHING IN THIS
AGREEMENT SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER
MANNER PERMITTED BY THE LAWS OF THE STATE OF NEW YORK.


 


(F)                                    EXECUTIVE AGREES THAT, DURING THE TERM,
FOR (1) YEAR THEREAFTER AND, IF LONGER, DURING THE PENDANCY OF ANY LITIGATION OR
OTHER PROCEEDING OR OTHER PROCEEDING, (I) EXECUTIVE SHALL NOT COMMUNICATE WITH
ANYONE (OTHER THAN EXECUTIVE’S ATTORNEYS AND TAX AND/OR FINANCIAL ADVISORS AND
EXCEPT TO THE EXTENT EXECUTIVE DETERMINES IN GOOD FAITH IS NECESSARY IN THE
PERFORMANCE OF EXECUTIVE’S DUTIES HEREUNDER) WITH RESPECT TO THE FACTS OR
SUBJECT MATTER OF ANY PENDING OR POTENTIAL LITIGATION, OR REGULATORY OR
ADMINISTRATIVE PROCEEDING INVOLVING THE COMPANY OR ANY OF ITS AFFILIATES, OTHER
THAN ANY LITIGATION OR OTHER PROCEEDING IN WHICH EXECUTIVE IS A
PARTY-IN-OPPOSITION, WITHOUT GIVING PRIOR NOTICE TO THE COMPANY OR THE COMPANY’S
COUNSEL, AND (II) IN THE EVENT THAT ANY OTHER PARTY ATTEMPTS TO OBTAIN
INFORMATION OR DOCUMENTS FROM EXECUTIVE (OTHER THAN IN CONNECTION WITH ANY
LITIGATION OR OTHER PROCEEDING IN WHICH EXECUTIVE IS A PARTY-IN-OPPOSITION) WITH
RESPECT TO MATTERS EXECUTIVE BELIEVES IN GOOD FAITH ARE RELATED TO SUCH
LITIGATION OR OTHER PROCEEDING, EXECUTIVE SHALL PROMPTLY SO NOTIFY THE COMPANY’S
COUNSEL. 


 


18

--------------------------------------------------------------------------------



 


EXECUTIVE AGREES TO COOPERATE, IN A REASONABLE AND APPROPRIATE MANNER, WITH THE
COMPANY AND ITS ATTORNEYS, BOTH DURING AND AFTER THE TERMINATION OF EXECUTIVE’S
EMPLOYMENT, IN CONNECTION WITH ANY LITIGATION OR OTHER PROCEEDING ARISING OUT OF
OR RELATING TO MATTERS IN WHICH EXECUTIVE WAS INVOLVED PRIOR TO THE TERMINATION
OF EXECUTIVE’S EMPLOYMENT TO THE EXTENT THE COMPANY PAYS ALL EXPENSES EXECUTIVE
INCURS IN CONNECTION WITH SUCH COOPERATION AND TO THE EXTENT SUCH COOPERATION
DOES NOT UNDULY INTERFERE (AS DETERMINED BY EXECUTIVE REASONABLY AND IN GOOD
FAITH) WITH EXECUTIVE’S PERSONAL OR PROFESSIONAL SCHEDULE.


 


(G)                                 THIS AGREEMENT MAY BE ASSIGNED BY THE
COMPANY WITHOUT THE EXECUTIVE’S CONSENT TO AN AFFILIATED ENTITY OF THE COMPANY,
INCLUDING ANY SURVIVOR ENTITY OR OTHER SUCCESSOR IN INTEREST, BUT NO SUCH
ASSIGNMENT SHALL RELIEVE THE COMPANY OF ITS FULL RESPONSIBILITIES HEREUNDER, OR
TO A SUCCESSOR IN INTEREST TO THE ASSETS AND BUSINESS OF THE COMPANY.  THE
EXECUTIVE MAY NOT ASSIGN HIS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT
THE WRITTEN CONSENT OF THE COMPANY.  THIS AGREEMENT WILL BE BINDING UPON AND
WILL INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS,
EXECUTORS, ADMINISTRATORS, PERSONAL REPRESENTATIVES, SUCCESSORS AND PERMITTED
ASSIGNS.


 


(H)                                 THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS, EACH OF WHICH WILL BE DEEMED TO BE AN ORIGINAL HEREOF, BUT ALL OF
WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


(I)                                     THIS AGREEMENT CONSTITUTES THE SOLE AND
ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES HERETO AS TO THE SUBJECT
MATTER HEREOF, AND SUPERSEDES ALL PRIOR DISCUSSIONS, AGREEMENTS AND
UNDERSTANDINGS OF EVERY KIND AND NATURE BETWEEN THEM AS TO SUCH SUBJECT MATTER,
INCLUDING THE EMPLOYMENT AGREEMENT BETWEEN LEVI AND GFI HOLDINGS LTD DATED
JUNE 29, 2004.


 


(J)                                     THIS AGREEMENT IS INTENDED FOR THE SOLE
AND EXCLUSIVE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS,
EXECUTORS, ADMINISTRATORS, PERSONAL REPRESENTATIVES, SUCCESSORS AND PERMITTED
ASSIGNS, AND NO OTHER PERSON OR ENTITY WILL HAVE ANY RIGHT TO RELY ON THIS
AGREEMENT OR TO CLAIM OR DERIVE ANY BENEFIT HEREFROM ABSENT THE EXPRESS WRITTEN
CONSENT OF THE PARTY TO BE CHARGED WITH SUCH RELIANCE OR BENEFIT.


 


(K)                                  IF ANY PROVISION OF THIS AGREEMENT IS HELD
INVALID OR UNENFORCEABLE, EITHER IN ITS ENTIRETY OR BY VIRTUE OF ITS SCOPE OR
APPLICATION TO GIVEN CIRCUMSTANCES, SUCH PROVISION WILL THEREUPON BE DEEMED
MODIFIED ONLY TO THE EXTENT NECESSARY TO RENDER SAME VALID, OR NOT APPLICABLE TO
GIVEN CIRCUMSTANCES, OR EXCISED FROM THIS AGREEMENT, AS THE SITUATION MAY
REQUIRE; AND THIS AGREEMENT WILL BE CONSTRUED AND ENFORCED AS IF SUCH PROVISION
HAD BEEN INCLUDED HEREIN AS SO MODIFIED IN SCOPE OR APPLICATION, OR HAD NOT BEEN
INCLUDED HEREIN, AS THE CASE MAY BE.


 


(L)                                     THE PROVISIONS OF SECTIONS 4, 5, 9, AND
11 OF THIS AGREEMENT WILL SURVIVE THE TERMINATION OF EXECUTIVE’S EMPLOYMENT IN
ACCORDANCE WITH THEIR TERMS.  THE PROVISIONS OF SECTION 4 OF THIS AGREEMENT WILL
SURVIVE EXPIRATION OF THIS AGREEMENT AS A RESULT OF THE GIVING OF A NOTICE OF
NON-RENEWAL BY EITHER PARTY


 


19

--------------------------------------------------------------------------------



 


AND WILL CONTINUE TO APPLY IN ACCORDANCE WITH THEIR TERMS UNLESS AND UNTIL THE
PARTIES PROVIDE OTHERWISE IN A WRITTEN AGREEMENT EXECUTED BY BOTH PARTIES.


 


20

--------------------------------------------------------------------------------


 

IN WITNESS THEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

 

GFI Group Inc.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Executive

 

 

 

 

 

Name: Ronald Levi

 

21

--------------------------------------------------------------------------------


 

 

EXHIBIT A

 

Form of Release

 

                THIS RELEASE (this “Release”) is made as of this     th  day of
                  , 200  , by and between [Name] (the “Company”), and [Name] 
(“Executive”).

 

PRELIMINARY RECITALS

 

A.            Executive’s employment with the Company has terminated.

 

B.            [Executive and the Company are parties to an Employment Agreement,
dated as of                           (the “Agreement”)].

 

AGREEMENT

 

                In consideration of the payments due Executive under the
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             Executive, intending to be legally bound, does hereby, on behalf
of himself and his agents, representatives, attorneys, assigns, heirs, executors
and administrators (collectively, the “Executive Parties”) REMISE, RELEASE AND
FOREVER DISCHARGE the Company, its affiliates, subsidiaries, parents, joint
ventures, and its and their officers, directors, shareholders, members, and
managers, and its and their respective successors and assigns, heirs, executors,
and administrators (collectively, the “Company Parties”) from all causes of
action, suits, debts, claims and demands whatsoever in law or in equity, which
Executive or any of the Executive Parties ever had, now has, or hereafter may
have, by reason of any matter, cause or thing whatsoever, from the beginning of
Executive’s initial dealings with the Company to the date of this Release, and
particularly, but without limitation of the foregoing general terms, any claims
arising from or relating in any way to Executive’s employment relationship with
Company, the terms and conditions of that employment relationship, and the
termination of that employment relationship, including, but not limited to, any
claims arising under the Age Discrimination in Employment Act, as amended, 29
U.S.C. § 621 et seq. (“ADEA”), Title VII of The Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1966, 42 U.S.C.
§1981, the Civil Rights Act of 1991, Pub. L. No. 102-166, the Americans with
Disabilities Act,

 

22

--------------------------------------------------------------------------------


 

42 U.S.C. §12101 et seq., the Age Discrimination in Employment Act, as amended,
29 U.S.C. §621 et seq., the Fair Labor Standards Act, 29 U.S.C. §201 et seq.,
the National Labor Relations Act, 29 U.S.C. §151 et seq., and any other claims
under any federal, state or local common law, statutory, or regulatory
provision, now or hereafter recognized, but not including such claims to
payments and other rights provided Executive under the Agreement.  This Release
is effective without regard to the legal nature of the claims raised and without
regard to whether any such claims are based upon tort, equity, implied or
express contract or discrimination of any sort.  Except as specifically provided
herein, it is expressly understood and agreed that this Release shall operate as
a clear and unequivocal waiver by Executive of any claim for accrued or unpaid
wages, benefits or any other type of payment.

 

2.             Executive expressly waives all rights afforded by any statute
which limits the effect of a release with respect to unknown claims.  Executive
understands the significance of his release of unknown claims and his waiver of
statutory protection against a release of unknown claims.

 

3.             Executive agrees that he will not be entitled to or accept any
benefit from any claim or proceeding within the scope of this Release that is
filed or instigated by him or on his behalf with any agency, court or other
government entity.

 

4.             The parties agree and acknowledge that the Agreement, and the
settlement and termination of any asserted or unasserted claims against the
Company and the Company Parties pursuant to this Release, are not and shall not
be construed to be an admission of any violation of any federal, state or local
statute or regulation, or of any duty owed by the Company or any of the Company
Parties to Executive.

 

5.             Executive certifies and acknowledges as follows:

 

(a)           That he has read the terms of this Release, and that he
understands its terms and effects, including the fact that he has agreed to
RELEASE AND FOREVER DISCHARGE the Company and all Company Parties from any legal
action or other liability of any type related in any way to the matters released
pursuant to this Release other than as provided in the Agreement and in this
Release;

 

(b)           That he has signed this Release voluntarily and knowingly in
exchange for the consideration described herein, which he acknowledges is
adequate and satisfactory to him and which he acknowledges is in addition to any
other benefits to which he is otherwise entitled;

 

(c)           That he has been and is hereby advised in writing to consult with
an attorney prior to signing this Release;

 

(d)           That he does not waive rights or claims that may arise after the
date this Release is executed or those claims arising under the Agreement of the
Company’s By-Laws with respect to payments and other rights due Executive on the
date of, or during the period following, the termination of his Employment;

 

23

--------------------------------------------------------------------------------


 

(e)           That the Company has provided him with adequate opportunity,
including a period of twenty-one (21) days from the initial receipt of this
Release and all other time periods required by applicable law, within which to
consider this Release (it being understood by Executive that Executive may
execute this Release less than 21 days from its receipt from the Company, but
agrees that such execution will represent his knowing waiver of such 21-day
consideration period), and he has been advised by the Company to consult with
counsel in respect thereof;

 

(f)            That he has seven (7) calendar days after signing this Release
within which to rescind, in a writing delivered to the Company, the portion of
this Release related to claims arising under ADEA or any other claim arising
under any other federal, state or local that requires extension of this
revocation right as a condition to the valid release and waiver of such claim;
and

 

(g)           That at no time prior to or contemporaneous with his execution of
this Release has he filed or caused or knowingly permitted the filing or
maintenance, in any state, federal or foreign court, or before any local, state,
federal or foreign administrative agency or other tribunal, any charge, claim or
action of any kind, nature and character whatsoever (“Claim”), known or unknown,
suspected or unsuspected, which he may now have or has ever had against the
Company Parties which is based in whole or in part on any matter referred to in
Section 1 above; and, subject to the Company’s performance under this Release,
to the maximum extent permitted by law, Executive is prohibited from filing or
maintaining, or causing or knowingly permitting the filing or maintaining, of
any such Claim in any such forum.  Executive hereby grants the Company his
perpetual and irrevocable power of attorney with full right, power and authority
to take all actions necessary to dismiss or discharge any such Claim.  Executive
further covenants and agrees that he will not encourage any person or entity,
including but not limited to any current or former employee, officer, director
or stockholder of the Company, to institute any Claim against the Company
Parties or any of them, and that except as expressly permitted by law or
administrative policy or as required by legally enforceable order he will not
aid or assist any such person or entity in prosecuting such Claim.

 

6.             The Company (meaning, solely for this purpose, the Company’s
directors and executive officers and other individuals authorized to make
official communications on the Company’s behalf) will not disparage Executive or
Executive’s performance or otherwise take any action which could reasonably be
expected to adversely affect Executive’s personal or professional reputation. 
Similarly, Executive will not disparage any Company Party or otherwise take any
action which could reasonably be expected to adversely affect the personal or
professional reputation of any Company Party.

 

7.             Miscellaneous

 

(a)           This Release and the Agreement, and any other documents expressly
referenced therein, constitute the complete and entire agreement and
understanding of Executive and the Company with respect to the subject matter
hereof, and supersedes in its entirety any and all prior understandings,
commitments, obligations and/or agreements, whether written or oral, with
respect thereto; it being understood and agreed that this Release

 

24

--------------------------------------------------------------------------------


 

and including the mutual covenants, agreements, acknowledgments and affirmations
contained herein, is intended to constitute a complete settlement and resolution
of all matters set forth in Section 1 hereof.

 

(b)           The Company Parties are intended third-party beneficiaries of this
Release, and this Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Company Parties
hereunder.  Except and to the extent set forth in the preceding two sentences,
this Release is not intended for the benefit of any Person other than the
parties hereto, and no such other person or entity shall be deemed to be a third
party beneficiary hereof.  Without limiting the generality of the foregoing, it
is not the intention of the Company to establish any policy, procedure, course
of dealing or plan of general application for the benefit of or otherwise in
respect of any other employee, officer, director or stockholder, irrespective of
any similarity between any contract, agreement, commitment or understanding
between the Company and such other employee, officer, director or stockholder,
on the one hand, and any contract, agreement, commitment or understanding
between the Company and Executive, on the other hand, and irrespective of any
similarity in facts or circumstances involving such other employee, officer,
director or stockholder, on the one hand, and Executive, on the other hand.

 

(c)           The invalidity or unenforceability of any provision of this
Release shall not affect the validity or enforceability of any other provision
of this Release, which shall otherwise remain in full force and effect.

 

(d)           This Release may be executed in separate counterparts, each of
which shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(e)           The obligations of each of the Company and Executive hereunder
shall be binding upon their respective successors and assigns.  The rights of
each of the Company and Executive and the rights of the Company Parties shall
inure to the benefit of, and be enforceable by, any of the Company’s,
Executive’s and the Company Parties’ respective successors and assigns.  The
Company may assign all rights and obligations of this Release to any successor
in interest to the assets of the Company.

 

(f)            No amendment to or waiver of this Release or any of its terms
shall be binding upon any party hereto unless consented to in writing by such
party.

 

(g)           ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE
STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF
THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.

 

*   *   *   *   *

 

25

--------------------------------------------------------------------------------


 

                                Intending to be legally bound hereby, Executive
and the Company have executed this Release as of the date first written above.

 

 

[NAME]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

READ CAREFULLY BEFORE SIGNING

 

I have read this Release and have been given adequate opportunity, including 21
days from my initial receipt of this Release, to review this Release and to
consult legal counsel prior to my signing of this Release.  I understand that by
executing this Release I will relinquish certain rights or demands I may have
against the Company Parties or any of them.

 

 

 

 

 

 

[Name]

 

Witness:

 

 

 

 

26

--------------------------------------------------------------------------------